Citation Nr: 1626283	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for abnormal hair loss.

2.  Entitlement to service connection for abnormal nail loss.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran states that he first experienced hair and nail loss following discharge after being exposed to herbicides while serving in the Republic of Vietnam.  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  The Veteran's service department records indicate that he served in the Republic of Vietnam during the Vietnam Era.  As such, he is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases and disorders are presumed to be due to exposure to certain herbicide agents, including Agent Orange.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include any disorder consistent with the Veteran's presentation of hail and nail loss.  However, even if a veteran is not entitled to service connection on a presumptive basis, a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has not yet been provided a VA examination to determine the nature and etiology of his hair and nail loss condition.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the Veteran's report that he first experienced hair and nail loss after exposure to herbicides while serving in the Republic of Vietnam,  the Board finds there is insufficient medical evidence to make a decision on the claim.  A VA examination should be scheduled.

All available VA and non-VA treatment records that are not already of record should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any identified hair loss and nail loss is etiologically related to the Veteran's active service, to include his exposure to herbicides while serving in the Republic of Vietnam?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any hair loss or nail loss disability was caused or aggravated (permanently worsened beyond the natural progress of the disability) by treatment for the service-connected prostate cancer or by the residuals of the prostate cancer? 

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


